Citation Nr: 0414038	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  01-04 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The appellant had active service from February 1978 to 
February 1984. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee, which denied service connection for degenerative 
disc disease (DDD) of the lumbar spine.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2002).  Among other things, the VCAA 
heightens VA's duty to assist and duty to notify claimants of 
the type of evidence needed to substantiate any claims.  VA 
must inform the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) which of that information and evidence VA will seek to 
obtain, and (3) which of it the claimant is expected to 
provide, and (4) to provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this case, VA has not notified the 
veteran that he should provide any evidence in his possession 
that pertains to the claim.  The RO must provide the 
requisite notice on remand.

The claims folder in this case shows that the veteran 
authorized the RO to contact a previous employer, Duracell 
USA, which he states may have relevant medical information 
for the time frame of 1988 to 1989.  It does not appear that 
the RO attempted to obtain these records.  Pursuant to 
38 C.F.R. § 3.159 (c)(1), the RO must make reasonable efforts 
to obtain those records. 

In addition, the VA medical examination report of June 2000 
is insufficient because it does not contain an opinion 
concerning the etiology of the current back condition and any 
relation to service.  The RO should attempt to obtain the 
necessary opinion from the examiner who examined the veteran 
in June 2000.  If that examiner is not available, the RO 
should schedule the veteran for another VA orthopedic 
examination.  Moreover, the VA examination report contains a 
notation that an x-ray report pertaining to the back 
disability is in VISTA.  To date, a copy has not been 
associated with the claims folder.  On remand, the RO must 
obtain a copy of the x-ray report and associate it with the 
claims folder.

Accordingly, the case is REMANDED for the following:

1.  The RO must notify the veteran that he 
should provide any evidence in his 
possession that pertains to the claim.  
See 38 C.F.R. § 3.159(b) (2002).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder since separation from service.  
After securing the necessary release, the 
RO should obtain those records.

3.  The RO should request records 
concerning the low back condition from 
the veteran's previous employer, Duracell 
USA, for the time period 1988-89, after 
securing any necessary updated release 
from the veteran.

4.  The RO should obtain, and associate 
with the claims folder, the June 2000 VA 
x-ray report pertaining to the low back.   

5.  After obtaining the records 
referenced above, ask the VA examiner who 
conducted the June 2000 medical 
examination to express an opinion as to 
whether it is at least as likely as not 
that the current low back disability is 
related to any low back condition or 
injury shown in service.  The claims 
folder must be forwarded to the examiner 
for review.  

6.  If the VA examiner who conducted the 
June 2000 medical examination is no 
longer available or determines that 
another physical examination is 
necessary, the veteran should be afforded 
another VA orthopedic examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should provide 
a diagnosis for any current low back 
disability the veteran has and opine 
whether it is at least as likely as not 
that any diagnosed disability had its 
origin during active military service or 
as a result of an injury incurred 
therein.  The examiner must explain the 
rationale for any opinion provided.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




